Case 8:20-cv-01203-JWH-DFM Document 184 Filed 02/05/21 Page 1 of 6 Page ID #:1721


 1   Tina Wolfson (SBN 174806)
     twolfson@ahdootwolfson.com
 2   Theodore Maya (SBN 223242)
     tmaya@ahdootwolfson.com
 3   Bradley K. King (SBN 274399)
 4   bking@ahdootwolfson.com
     Christopher Stiner (SBN 276033)
 5   cstiner@ahdootwolfson.com
     Rachel Johnson (SBN 331351)
 6   rjohnson@ahdootwolfson.com
     AHDOOT & WOLFSON, PC
 7   2600 W. Olive Avenue, Suite 500
     Burbank, California 91505
 8   310.474.9111 (telephone)
     310.474.8585 (facsimile)
 9
10   Cornelius P. Dukelow (pro hac vice)
     Oklahoma Bar No. 19086
11   ABINGTON COLE + ELLERY
     320 South Boston Avenue
12   Suite 1130
     Tulsa, Oklahoma 74103
13   918.588.3400 (telephone & facsimile)
     cdukelow@abingtonlaw.com
14
     Counsel to Plaintiffs and the Proposed Classes
15
                         UNITED STATES DISTRICT COURT
16                      CENTRAL DISTRICT OF CALIFORNIA
17                             EASTERN DIVISION

18   SHADI HAYDEN, et al., individually         Case No. 8:20-cv-01203-JWH-DFM
     and on behalf of all others similarly
19   situated,                                  PLAINTIFF VICTORIA CARUSO-
                                                DAVIS’S OPPOSITION TO
20                     Plaintiffs,              CALERES, INC.’S INDIVIDUAL
           v.                                   MOTION TO DISMISS (ECF NO.
21
                                                158)
     THE RETAIL EQUATION, INC., et al.,
22
                                                Date: March 19, 2021
23                                              Time: 9:00 a.m.
                       Defendants.              Judge: Hon. John W. Holcomb
24                                              Ctrm: 2
25
26
27
28


      OPPOSITION TO CALERES, INC.’S INDIVIDUAL MOTION TO DISMISSN (ECF NO. 158)
Case 8:20-cv-01203-JWH-DFM Document 184 Filed 02/05/21 Page 2 of 6 Page ID #:1722


 1         Plaintiff   Victoria   Caruso-Davis     (“Plaintiff”)   respectfully   submits    this
 2 memorandum in opposition to the individual motion to dismiss (ECF No. 158; “Motion”)
 3 of Defendant Caleres, Inc. (“Defendant”).
 4 I. INTRODUCTION
 5         The Motion focuses entirely on the fact that Plaintiff’s return was accepted by
 6 Defendant. Defendant argues that the only applicable “loss of money or property”
 7 (Motion at 6-7) must be the money tied to Plaintiff’s return and, since Defendant
 8 ultimately returned those funds to Plaintiff, she does not have standing for her claims
 9 under the UCL. Conveniently, Defendant ignores Plaintiff’s well-pleaded allegations of
10 cognizable losses under the UCL independent of the monetary return transaction. In
11 particular, (1) Defendant’s use of the negative “risk score” generated by The Retail
12 Equation, Inc. (“TRE”) against Plaintiff is akin to a negative credit score against all future
13 purchases, a harm that provides standing under the UCL; and (2) Plaintiff’s previous
14 overpayment for Defendant’s services and subsequent overpayment for other services are
15 sufficient to confer UCL standing.
16         Defendant also presents, joins, and/or incorporates by reference the arguments
17 presented in Defendant Sephora USA, Inc.’s motion to dismiss arguing that the claims
18 based on the California Consumer Privacy Act of 2018 (“CCPA”) should be dismissed if
19 one of the data transfers alleged occurred prior to January 1, 2020, the effective date of
20 the CCPA. Plaintiff notes that this argument conveniently ignores the broader allegations
21 in the First Amended Class Action Complaint (ECF No. 15; “FAC”) that all Retail
22 Defendants (including Defendant here) and TRE have a relationship where they
23 “continuously” transfer consumer data. Nevertheless, Plaintiff incorporates by reference
24 the concurrently filed opposition to Defendant Sephora USA, Inc.’s motion to dismiss
25 herein in a similar fashion in order to avoid confusion and further burden the Court.
26 Accordingly, the Motion should be denied in its entirety.
27
28

                                                 -1-
       OPPOSITION TO CALERES, INC.’S INDIVIDUAL MOTION TO DISMISSN (ECF NO. 158)
Case 8:20-cv-01203-JWH-DFM Document 184 Filed 02/05/21 Page 3 of 6 Page ID #:1723


 1 II.     LEGAL STANDARD
 2         At the motion to dismiss stage, all of plaintiffs’ “allegations of material fact are
 3 taken as true and construed in the light most favorable” to them, as the non-moving party.
 4 In re Facebook, Inc. Internet Tracking Litig., 956 F.3d 589, 601 (9th Cir. 2020).
 5 “Furthermore, courts must draw all reasonable inferences in the light most favorable to
 6 the non-moving party.” Babb v. California Teachers Ass’n, 378 F. Supp. 3d 857, 869
 7 (C.D. Cal. 2019).
 8 III.     ARGUMENT
 9          A.    Defendant’s Application of TRE’s “Risk Score” to Prohibit Plaintiff
10                From Attempting Future Returns Provides UCL Standing.
11          While Defendant ultimately accepted Plaintiff’s return, Defendant admonished

12 Plaintiff regarding purported fraudulent return activity and indicated that any future
13 return attempts would be rejected. (FAC ¶¶ 101-05.) Defendant’s use of TRE’s negative
14 “risk score,” purportedly indicating to Defendant that a consumer is not trustworthy, is
15 akin to a negative credit score that prevents future credit activity. (See also ECF No. 171
16 at 19-20.) In instances where credit scores are negatively impacted, courts have
17 determined that such harm provides standing. King v. Bank of Am., N.A., No. 12-cv-4168,
18 2012 WL 4685993, *8 (N.D. Cal. Oct. 1, 2012) (“Allegations of a diminished credit score
19 have been found to satisfy the UCL’s standing requirement.”); Aho v. AmeriCredit Fin.
20 Servs., Inc., No. 10-cv-1373, 2011 WL 2292810, at *2 (S.D. Cal. June 8, 2011) (holding
21 that UCL statutory standing was satisfied by allegations that plaintiffs’ “credit report has
22 been negatively affected by [d]efendant’s reporting of the deficiency to credit reporting
23 agencies”). The negative impact on Plaintiff’s ability to freely shop and return items at
24 Defendant’s stores, fear of a similar outcome at other retailers, and the associated “risk
25 score” that effectively prohibits that future conduct, are sufficient to confer standing
26 under the UCL.
27
28

                                                -2-
         OPPOSITION TO CALERES, INC.’S INDIVIDUAL MOTION TO DISMISSN (ECF NO. 158)
Case 8:20-cv-01203-JWH-DFM Document 184 Filed 02/05/21 Page 4 of 6 Page ID #:1724


 1
           B.     Plaintiff Also Has UCL Standing as a Result of Overpaying for
 2                Defendant’s and Competitors’ Services.
 3         Defendant’s argument that Plaintiff cannot maintain a UCL claim because it
 4 ultimately accepted her return in this instance also misconstrues the UCL’s statutory
 5 standing requirement. As Defendant concedes, Plaintiff need only allege economic injury
 6 and causation. In re Anthem, Inc. Data Breach Litig., 162 F. Supp. 3d 953, 985 (N.D.
 7 Cal. 2016) (citing Kwikset Corp. v. Super. Ct., 51 Cal. 4th 310 (2011)). In addition to
 8 allegations that a defendant wrongfully possesses a plaintiff’s money—which Defendant
 9 mistakenly fixates on as the lone source of standing—economic injury also encompasses,
10 for example, having overpaid the defendant and/or a third party due to the unfair conduct.
11 Kwikset, 51 Cal. 4th at 323-25 (collecting cases); Aron v. U-Haul Co., 143 Cal. App. 4th
12 796, 802-03 (2006) (economic injury for UCL alleged where plaintiff overfilled a fuel
13 tank to avoid defendant’s fuel charge); In re Google Assistant Privacy Litig., 457 F. Supp.
14 3d 797, 840 (N.D. Cal. 2020) (“To be clear, the Court is not requiring Plaintiffs to show
15 they are entitled to restitution under the UCL in order to establish their standing under
16 the UCL.”).
17         Here, while Defendant may have returned the purchase price for Plaintiff’s
18 particular transaction alleged in the complaint, Plaintiff nonetheless has standing under
19 the UCL due to overpayments for previous, unreturned merchandise purchased from
20 Defendant because Defendant—in concert with TRE—unfairly and unlawfully utilized
21 those previous transactions to develop and ultimately implement the negative “risk score”
22 to ban Plaintiff from making future returns. (See FAC ¶¶ 251-52.) In addition, now that
23 Defendant has prohibited Plaintiff from future returns at its stores, Plaintiff also has been
24 and will continue to be subject to overpayment for purchases at competitor retailers who
25 are likely to have higher pricing than Defendant, especially considering Defendant’s
26
27
28

                                                -3-
       OPPOSITION TO CALERES, INC.’S INDIVIDUAL MOTION TO DISMISSN (ECF NO. 158)
Case 8:20-cv-01203-JWH-DFM Document 184 Filed 02/05/21 Page 5 of 6 Page ID #:1725


 1 “discount shopping” business model for brands that are less expensive than competitor
 2 stores.1
 3          C.    The CCPA Applies to Defendant’s Transfers of Plaintiff’s Data.
 4          Defendant also presents, joins, and/or incorporates by reference the arguments
 5 presented in Defendant Sephora USA, Inc.’s motion to dismiss arguing that the claims
 6 based on the CCPA should be dismissed if one of the data transfers alleged occurred prior
 7 to January 1, 2020, the effective date of the CCPA. This argument conveniently ignores
 8 the broader allegations in the FAC that Defendant and TRE have a relationship where
 9 Defendant “continuously” transfers consumer data—i.e., purchases, return and exchange
10 information—on an ongoing basis up until the present day. This includes Plaintiff’s
11 purchase data from any purchases she made after January 1, 2020.
12          Pursuant to the FAC, Defendant would have similarly transferred this transaction
13 data. These data transfers—individually and collectively—present a violation of Civil
14 Code section 1798.150(a)’s prohibition on unauthorized disclosures, as does TRE and all
15 Retail Defendants’ pattern and practice of data sharing that continues to the present day.
16 (FAC ¶ 261 (“On behalf of Class members, Plaintiffs seek injunctive relief in the form of
17 an order enjoining Defendants from continuing to violate the CCPA.”).)
18          For these reasons, and the arguments presented in Plaintiff Shadi Hayden’s
19 Opposition to Sephora’s Motion to Dismiss (filed concurrently herewith and incorporated
20 herein by this reference), Plaintiff respectfully requests that the Court deny this argument
21 incorporated by reference.2
22
     1
      If the Court deems it necessary, Plaintiff respectfully seeks leave to amend to plead
23
   additional facts specific to the overpayments she has suffered as a result of Defendant’s
24 future return prohibition. Further, if the Court is inclined grant dismissal on the basis that
   Plaintiff lacks standing to assert claims under the UCL because her return was accepted
25
   by Defendant, Plaintiffs’ counsel also has been contacted and/or retained by other
26 customers of Defendant whose returns were denied and would respectfully seek leave to
   amend to add additional plaintiffs to render this aspect of the Motion moot.
27
   2
     If the Court is inclined to grant dismissal on the basis that Plaintiff’s purchase and return
28 at Defendant’s store pre-dated 2020, Plaintiffs’ counsel also has been contacted and/or

                                                 -4-
         OPPOSITION TO CALERES, INC.’S INDIVIDUAL MOTION TO DISMISSN (ECF NO. 158)
Case 8:20-cv-01203-JWH-DFM Document 184 Filed 02/05/21 Page 6 of 6 Page ID #:1726


 1 IV.    CONCLUSION
 2        For the foregoing reasons, Defendant’s Motion should be denied in its entirety. To
 3 the extent the Court is inclined to grant any aspect of the Motion, Plaintiff respectfully
 4 seeks leave to amend.
 5
 6   DATED: February 5, 2021                     Respectfully submitted,
 7
                                                 /s/ Tina Wolfson
 8                                               Tina Wolfson (SBN 174806)
                                                 twolfson@ahdootwolfson.com
 9                                               Theodore Maya (SBN 223242)
10                                               tmaya@ahdootwolfson.com
                                                 Bradley K. King (SBN 274399)
11                                               bking@ahdootwolfson.com
                                                 Christopher Stiner (SBN 276033)
12                                               cstiner@ahdootwolfson.com
                                                 Rachel Johnson (SBN 331351)
13                                               rjohnson@ahdootwolfson.com
                                                 AHDOOT & WOLFSON, PC
14                                               2600 West Olive Avenue, Suite 500
                                                 Burbank, California 91505
15                                               310.474.9111 (telephone)
                                                 310.474.8585 (facsimile)
16
17                                               Cornelius P. Dukelow (pro hac vice)
                                                 Oklahoma Bar No. 19086
18                                               ABINGTON COLE + ELLERY
                                                 320 South Boston Avenue, Suite 1130
19                                               Tulsa, Oklahoma 74103
                                                 918.588.3400 (telephone & facsimile)
20                                               cdukelow@abingtonlaw.com
                                                 www.abingtonlaw.com
21
                                                 Counsel to Plaintiffs and the Proposed
22                                               Classes
23
24
25
26
   retained by other customers of Defendant whose purchases and/or attempted returns
27
   occurred on or after January 1, 2020 and would respectfully seek leave to amend to add
28 additional plaintiffs to render this aspect of the Motion moot.

                                              -5-
       OPPOSITION TO CALERES, INC.’S INDIVIDUAL MOTION TO DISMISSN (ECF NO. 158)
